Name: Commission Regulation (EC) NoÃ 1225/2006 of 14 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 15.8.2006 EN Official Journal of the European Union L 222/1 COMMISSION REGULATION (EC) No 1225/2006 of 14 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 August 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 14 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 89,7 999 89,7 0709 90 70 052 90,3 999 90,3 0805 50 10 388 52,9 512 41,8 524 53,0 528 62,7 999 52,6 0806 10 10 052 112,1 220 117,9 999 115,0 0808 10 80 388 97,0 400 86,5 508 106,9 512 84,1 524 43,0 528 81,9 720 81,4 800 140,3 804 99,0 999 91,1 0808 20 50 052 132,6 388 73,2 528 54,2 804 78,4 999 84,6 0809 30 10, 0809 30 90 052 147,7 999 147,7 0809 40 05 098 45,7 624 133,6 999 89,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.